DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 8, 15 are amended and filed on 2/15/2021
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Yoder and Kevin S. Heald on 5/6/2021.
The application has been amended as follows: 

In line 11-12 of claim 1, “wherein the sacrificial layer provides a tip for puncturing the seal when removed” is changed to “wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal”.
In line 13-14 of claim 8, “wherein the sacrificial layer provides a tip for puncturing the seal when removed” is changed to “wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal”.
In line 15-16 of claim 15, “wherein the sacrificial layer provides a tip for puncturing the seal when removed” is changed to “wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal”.
Allowable Subject Matter
Claims 1-20 are allowed.
As to claim 1, a method comprising: assigning a public key to a medication delivery vehicle, receiving an RFID signal containing a private key; determining whether the private key matches the public key;  responsive to determining the private key matches the public key, moving, by one or more processors, a cantilevered beam toward a seal of a reservoir of the medication delivery vehicle, wherein the cantilevered beam is micromachined from a layer of material and coupled to the reservoir and comprises a sacrificial layer, wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Bruke et al. (US. 20100171596A1) (“Bruke”) is the closest prior art of record. Even though Bruke discloses a method comprising: assigning a public key to a medication delivery vehicle, receiving an RFID signal containing a private key; determining whether the private key matches the public key, Bruke fails to disclose responsive to determining the private key matches the public key, moving, by one or more processors, a cantilevered beam toward a seal of a reservoir of the medication delivery vehicle, wherein the cantilevered beam is micromachined from a layer of material and coupled to the reservoir and comprises a sacrificial layer, wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal.
As to claim 8, a drug delivery system comprising: one or more computer readable storage media and program instructions stored on the one more computer readable storage media 
 In particular, Bruke et al. (US. 20100171596A1) (“Bruke”) is the closest prior art of record. Even though Bruke discloses a drug delivery system comprising: one or more computer readable storage media and program instructions stored on the one more computer readable storage media assign a public key to a medication delivery vehicle, receiving an RFID signal containing a private key; determining whether the private key matches the public key, Bruke fails to disclose responsive to determining the private key matches the public key, move a cantilevered beam toward a seal of a reservoir of the medication delivery vehicle, wherein the cantilevered beam is micromachined from a layer of material and coupled to the reservoir and comprises a sacrificial layer, wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal.
As to claim 15, a drug delivery system comprising: one or more computer processors; one or more computer-readable storage media and program instructions stored on the one more computer-readable storage media, the program instructions comprising instruction to: assign a public key to a medication delivery vehicle, receiving an RFID signal containing a private key; determining whether the private key matches the public key; responsive to determining the private key matches the public key, move a cantilevered beam toward a seal of a reservoir of the medication delivery vehicle, wherein the cantilevered beam is micromachined from a layer of material and coupled to the reservoir and comprises a sacrificial layer, wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Bruke et al. (US. 20100171596A1) (“Bruke”) is the closest prior art of record. Even though Bruke discloses a drug delivery system comprising: one or more computer processors; one or more computer-readable storage media and program instructions stored on the one more computer-readable storage media, the program instructions comprising instruction to: assign a public key to a medication delivery vehicle, receiving an RFID signal containing a private key; determining whether the private key matches the public key, Bruke fails to disclose responsive to determining the private key matches the public key, move a cantilevered beam toward a seal of a reservoir of the medication delivery vehicle, wherein the cantilevered beam is micromachined from a layer of material and coupled to the reservoir and comprises a sacrificial layer, wherein the sacrificial layer is removed thereby providing a tip for puncturing the seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 2/15/2021, with respect to newly added limitation have been fully considered and are persuasive.  The 103 rejections of claims 1, 8, 15 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZA A DARB/Examiner, Art Unit 3783           

/Lauren P Farrar/Primary Examiner, Art Unit 3783